Quarterly Review – December 31, 2009 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMILarge CapFund Investment Objective The Fund seeks long term capital appreciation through the purchase of a limited number of large capitalization value stocks. Manager- The FMI Large Cap Fund (the "Fund") is managed by Fiduciary Management, Inc. ("FMI") of Milwaukee, Wisconsin.FMI, founded in 1980, manages approximately $7.2 billion for registered investment advisors, domestic and international institutions, and mutual funds.FMI is 100% employee owned. Investment Professionals– All investment ideas are generated by the research team and managed by FMI’s Portfolio Management Committee. Strategy- The Fund buys good businesses at value prices.Some of the characteristics of good businesses may include high recurring revenue and attractive returns-on-invested capital.A strong orientation to low absolute or relative valuation is key to the execution of the investment strategy.The FMI Large Cap Fund holds approximately 20-30 stocks, with most major industry groups represented.It is a non-diversified investment company; please see the prospectus for further details.Many studies show the benefits of diversification drop dramatically after ten stocks; nevertheless, we still expect the Fund to be somewhat more volatile than a typical large cap value fund. Fund Information Inception Date 12/31/01 Net Assets $2,404.1 million Net Asset Value Expense Ratio 0.92% Ticker FMIHX Top Ten Holdings 3M Co. 4.9% Wal-Mart Stores, Inc. 4.8% BP PLC-SP-ADR. 4.8% Bank of New York Mellon Corp. 4.7% Accenture PLC. 4.5% Diageo PLC-SP-ADR 4.3% Sysco Corp. 4.1% Berkshire Hathaway (CL B). 4.1% Tyco Electronics, Ltd. 4.0% Nestle S.A.-ADR 3.9% Portfolio Valuations P/E ratio (trailing one year) 18.2x P/E ratio (forward 4 quarters) 15.7x P/S ratio 1.5x P/B ratio 3.4x EV/EBITDA 9.2x Number of holdings 25 Top Ten Sectors Performance Q4 2009 One Year Three Years Five Years Since Inception Fund 7.89% 29.68% -0.44% 4.67% 6.47% S&P 5001 6.04% 26.46% -5.63%
